My delegation and I would like to congratulate you most sincerely, Sir, on your election to the presidency of this important fortieth anniversary of the United Nations General Assembly. In wishing you success in all your deliberations, I assure you of my delegation's support and confidence in you throughout your term of office.
I wish to extend our congratulations also to your predecessor, Mr. Paul Lusaka, on the matter in which he discharged his responsibilities and guided the deliberations of the thirty-ninth session.
Ten years ago, when my country was admitted as a Member of the United Nations, my Prime Minister, Michael Somare, stated from this rostrum that our fundamental commitment was to the maintenance of peace and security throughout our region and the world. He also stated that Papua New Guinea would undertake to uphold the principles and purposes of the Charter. As our track record indicates, Papua New Guinea has lived up to its commitments. On this fortieth anniversary of the
founding of the United Nations, let me reaffirm Papua new Guinea's obligation and commitment to upholding the fundamental principles and purposes of the United Nations Charter.
In his 1984 annual report to this Assembly, the Secretary-General stated that "The original intent of the United Nations was to provide a framework in which Governments of different persuasions could, in their wisdom, work out solutions to international problems and, if necessary, together take action to put those solutions into effect rather than engaging in conflict". (A/39/1, para. 2)
The main purpose was, and continues to be, to unite our commitments and obligations to maintain international peace and security.
Papua New Guinea, which last month celebrated the tenth anniversary of its independence, is a young, flourishing democracy whose Government is structured on the Westminster system. We have had changes of Governments, all through the democratic parliamentary process and in accordance with our Constitution.
The Papua New Guinea Government's basic approach in the conduct of its foreign relations is one of active and selective engagement. Successive Papua New Guinea Governments have tried to strengthen and consolidate relations with countries with which we share important interests. An important aspect of this policy is Papua New Guinea's developing relations with member States of the South Pacific Forum and the Association of South-East Asian Nations, with member nations of the European Economic Community and the Non-Aligned Movement, with the People's Republic of China, Japan, the United States of America and the Republic of Korea.
Papua New Guinea's relations with the island developing countries of the South Pacific are based on culture, ethnicity and shared interests. Co-operation with these countries is generally conducted through two regional organizations. They are the South Pacific Forum and the South Pacific Conference.
In recent years, leaders of the South Pacific island countries have increasingly become concerned with certain regional issues which have not been given the necessary attention and the publicity they deserve. Pacific leaders realize that one of the best ways of tackling pressing issues of crucial importance to the people and countries of the region is by promoting regional consultation and co-operation.
Our relations with the independent island countries of the South Pacific are among those of primary concern to us. We welcome increased, constructive participation in regional affairs by metropolitan countries with traditional ties to the region, as well as by Japan, China and South Korea. We are critical of Governments which deny the rights and independence of island Governments.
Papua New Guinea, together with other South Pacific Forum countries, has long advocated a nuclear-free zone in our region. For several years now we have protested in the strongest terms possible at the French Government's nuclear-weapon-testing program on Mururoa Atoll. However, despite those protests, the French Government continues to conduct nuclear tests on Mururoa. Papua New Guinea strongly condemns this arrogant attitude and calls upon France to comply with the wishes of the people of the region.
We welcome Prime Minister Nakasone's pledge that Japan will not dump nuclear wastes in the Pacific.
Recently, with other members of the region, Papua New Guinea has signed a treaty that would make the South Pacific a nuclear-free zone.
As has been expressed here on numerous occasions by Papua New Guinea representatives, we consider colonialism an anachronism of our time. We therefore find it disturbing that as long as 25 years after the adoption of the historic 1960 Declaration on the Granting of Independence to Colonial Countries and Peoples, 19 Non-Self-Governing Territories and one Trust Territory continue to languish under this system of the past. Papua New Guinea believes that the people of dependent and Non-Self-Governing Territories must be given the opportunity to exercise their inalienable right to genuine self-determination.
With regard to the special problems of small dependent Territories, they must not be denied self-determination simply because of their size, geographic location, population or limited natural resources, and it is for them, and them alone, freely to express the form they wish to adopt in order to achieve the objectives of resolution 1514 (XV).
If dependent peoples are to be able to make an informed and reasoned decision on their political status, adequate political education must be conducted by the administering Power concerned to enable them fully to understand the options available to them, as well as the likely implications of those options. There must be a greater and more meaningful participation by the indigenous peoples in the affairs of their respective dependent Territories. Appropriate Administering Authorities should promote investment in self-help projects appropriate to the needs and resources of those dependent Territories. In this respect, it is essential that they review the use of transnational corporations in the economic development of these dependent Territories.
While colonialism is gradually being phased out, certain parts and peoples of the world continue to be saddled with the burden of conflicting territorial claims by metropolitan Powers. Papua New Guinea hopes that the anguish and uncertainty of these peoples can soon be ended. We urge those responsible to resolve the difficulties in a manner that avoids a further impasse.
In this regard, we remind those States disputing each other's territorial claims that they have an obligation to respect the wishes and well-being of the peoples of those dependent Territories.
Like other independent Pacific island countries, Papua New Guinea is particularly concerned about the remaining dependent Territories of the Pacific region.
We are indeed happy to note that after years of painstaking negotiations between the United States and the Marshall Islands and the Federated States of Micronesia, a compact of free association, agreed to between the parties, is
pending before the United States Congress for ratification. We urge the United States Government to honor the originally agreed arrangements under the compact that was negotiated and accepted by both parties.
In contrast to the Marshall Islands and the Federated States of Micronesia, a third political entity in the Trust Territory of the Pacific Islands, Palau, has yet to conclude an appropriate compact of free association with the administering Power. We trust that this impasse is only temporary and that both parties will soon find a mutually acceptable formula whereby Palauans will be allowed to exercise their inalienable right of self-determination at the earliest possible date.
Papua New Guinea, however, stands firm in its criticism of any attempts by the Administering Authority to circumvent the Palauan Constitution for reasons of
political expediency. We shall therefore continue to advocate respect by the administering Power for the provision in the Palauan Constitution which outlaws the entry of nuclear weapons into Palau.
Of particular concern to us is Mew Caledonia, which presents a crucial and highly pressing decolonization issue that still remains unsolved. Since our independence 10 years ago we have felt obliged to support the aspiration to independence of our Pacific island neighbors. Our resolve in this respect is as resolute as it ever was. He will continue to persist in our endeavors to bring pressure to bear on France to grant the indigenous population of New Caledonia the genuine exercise of its inalienable right to self-determination. Until several months ago we had some reason to believe that France had a genuine intention to accord New Caledonians their inalienable right to self-determination.
It is with the deepest sense of regret that I report here today that the French Government plans to boost its military presence in New Caledonia. It appears quite clear to us that the planned increase in the French military presence in New Caledonia proves beyond reasonable doubt the intention o£ France to maintain New Caledonia as a colony indefinitely.
Papua New Guinea fails to understand why the French Government should make such plans while calls for the decolonization of New Caledonia and modalities for the exercise of self-determination by the New Caledonians are yet to be resolved.
In the light of the events that followed the Territorial Assembly elections last year, this latest move by the French Government can only be viewed by Papua New Guinea as an act of intimidation of the Kanaks and as an effort to influence the outcome of any act of self-determination.
We are encouraged, however, to learn that, despite an active campaign by the French anti-independence sector in New Caledonia, the Kanaks won three out of four regional elections last month. Nevertheless, the majority of the seats in the Central Congress are still held by those in favor of the French anti-independence settlers. This does not guarantee that New Caledonia will become independent in the near future.
We urge the Administering Authority to make further arrangements, including appropriate electoral reforms, to facilitate the full implementation of united Nations General Assembly resolution 1514 (XV). In this regard we call upon the United Nations to consider the applicability of the United Nations Charter and the historic 1960 Declaration on the Granting of Independence to Colonial Countries and Peoples in line with the recent Forum communique.
Papua New Guinea shares a common land border with the Republic of Indonesia, which is an important member of the Association of South-East Asian Nations (ASEAN). The effective and orderly administration of the Papua New Guinea/Indonesian border is governed by the Basic Agreement on Border Arrangements, signed in 1979 between the two countries and revised in 1984. On the part of Papua New Guinea, the success of the border regime established under the Basic Agreement is based on good understanding and actively encouraged through a policy of independent neighborly co-operation between the two countries.
This is not to say that management of the common land border has not been without any difficulties and problems. We have had differences of views on various aspects of border development and administration. However, our ability to exercise a high level of flexibility and mutual respect in trying to understand and appreciate each other's style of approach to solving border problems has contributed immensely towards minimizing the chances of their escalating into serious border conflicts such as have been experienced by others in similar situations.
Papua New Guinea has developed close and meaningful relations with individual ASEAN member states. Our relations with ASEAN are unique, in that we are the only country that enjoys special observer status with ASEAN. We have actively sought co-operation with ASEAN and I am pleased to state that we have been invited to participate in selected technical and functional areas.
Our relations with member countries of the European Economic Community (EEC), Japan, the People's Republic of China, South Korea and the United States of America have markedly increased over the past few years. We welcome this increase in our relations with those countries and look forward to exploring new areas for co-operation.
As a special observer vis-a-vis the Non-Aligned Movement, Papua New Guinea hopes to maintain an active outlook on matters that affect the interests of the third world. We have supported and will continue to support issues of major concern to less-developed countries that are advanced by the Group of 77 and the Non-Aligned Movement. We would like to record our appreciation to the many prominent leaders of the third world who have made a commitment to pursuing collective third-world interests.
Once again the General Assembly is meeting at a time when the very fabric of international peace, security, stability and prosperity is being assailed by increased global disharmony and economic inequity. As the Secretary-General observed in his report, the past year has been a time of great-Power tension, of heightened violence in several parts of the world, of continued economic difficulties and of a deterioration of the situation in many developing countries.
It is Papua New Guinea's view that the United Nations must produce a comprehensive nuclear test-ban treaty. During the last two sessions of the General Assembly, Papua New Guinea supported resolutions which formed a basis for the development of a comprehensive test-ban treaty. We will continue to lend our support this year. We would also like to see the United Nations mandate a working group of the Conference on Disarmament to allow urgent practical work to be done towards such a treaty.
Respect for the national sovereignty of all States and for international borders is an important principle in international relations and must be upheld. The use of superior economic and military strength to invade small countries for the purpose of securing spheres of influence is a matter of the utmost concern to Papua New Guinea. We have witnessed a resurgence of this deplorable phenomenon in Kampuchea, in Cyprus, in Lebanon, in Afghanistan, in Angola, in Namibia and, most recently, in Botswana. Papua New Guinea strongly condemns the perpetrators of those outrageous acts.
The Papua New Guinea Government condemns the Vietnamese invasion of Kampuchea and the subsequent installation of a puppet regime. We reaffirm our support for the principles embodied in the 1981 Declaration of the International Conference on Kampuchea.
The Papua New Guinea Government firmly believes that the withdrawal of all foreign forces is necessary for genuine dialog.
Papua New Guineas believes that the crisis in the Middle East can never be resolved unless the principal parties to those conflicts recognize that they all have a right to exist. Security Council resolutions 242 (1967) and 338 (1973), to which Papua New Guinea subscribes, offer a framework for the settlement of the conflict.
The question of Namibia has long been a focus of international attention and United Nations efforts. However, no amount of international censure of South Africa's illegal presence and activities in Namibia has elicited the right response from the Pretoria regime. Papua New Guinea has no reason to believe that South Africa has any genuine intention of implementing the united Nations plan for Namibia's independence, as contained in Security Council resolution 435 (1978), which is the only internationally recognized formula for Namibia's independence. Papua New Guinea continues to support that resolution.
In spite of the fact that the United Nations has declared apartheid to be a crime against humanity, South Africa continues to run its affairs on the basis of that obnoxious system. Papua New Guinea strongly deplores the current violence directed against blacks and extends its condolences to the innocent victims.
Papua New Guinea welcomes the recent direct dialog between North and South Korea in the hope that it will lead to a reduction of tension in the Korean Peninsula. Papua New Guinea urges Members of the United Nations to help create a better political environment for a peaceful solution of the Korean question by encouraging both sides to continue the dialog.
Papua New Guinea welcomes the adoption of the Convention on the Law of the Sea in 1982. However, we are disappointed that since then certain countries not only have sought to alter various fundamental provisions of the Convention but also continue to find reason not to accede to it. Of particular interest are the provisions relating to the exploitation and management of fisheries. Papua New Guinea and other South Pacific Forum Fisheries Agency countries have been negotiating a multilateral fisheries access agreement with the United States.
We are concerned, however, that the United States has been reluctant to recognize the rights of coastal States over highly migratory species within their 200-mile economic zone. Furthermore, past experience has shown that coastal States face a very real threat of economic sanctions by the United States for exercising their rights over their 200 mile economic zone. Papua New Guinea appreciates that there have been some changes in the United States attitude, and therefore, looks forward to an early, and favorable, conclusion of the above-mentioned agreement.
Papua New Guinea recognizes that the recovery that has been under way in parts of the world economy has spread unevenly, and has by-passed entirely a large part of the developing world. In many developing countries growth and development have been severely hampered, and in some countries have halted altogether. Papua New Guinea is concerned at the very real risk of many more developing countries facing an unmanageable crisis of debt and development should the economies of the industrial States fail to achieve a lasting recovery.
In this respect, Papua New Guinea welcomes the view expressed by the leaders of industrial countries represented at the Bonn summit in June that the prosperity of developed and developing countries has become increasingly linked and therefore we should all work together in a spirit of true partnership. Like other developing States, Papua New Guinea's economic prospects are largely determined by external economic factors which are beyond our control. Consequently the notion of true partnership in international economic co-operation has a very real meaning for our economic survival and the provision basic human needs.
In this, the 40th anniversary of the United Nations, Papua New Guinea would like to urge all Member nations to give a real and practical meaning to that partnership, we need prompt and practical action now if we are serious about dealing effectively with the important challenges that confront us today. Some of the proposals for action include increasing the resources of and lending by multilateral institutions, strengthening commodity export earnings, moving decisively to meeting the Official Development Assistance (ODA) targets and ensuring greater and more secure access to markets in developed countries.
The Papua New Guinea Government welcomes the commitment made by participants in the London economic summit last year and the Bonn summit this year to urge resistance to and reduction of protection. But, as I have already suggested, what we seek is prompt and practical action. In addition, the Government of Papua New Guinea has acceded to the Common Fund set up under the auspices of the United Nations Conference on Trade and Development (UNCTAD). My Government does not see why there is continuing- delay in bringing the Fund into operation.
Papua New Guinea appeals to all Member States of the United Nations to show a greater degree of responsibility, commitment and dedication to the world community. As for Papua New Guinea, recent negative trends and developments have in fact increased the importance which we attach to the United Nations, and strengthened our commitment and dedication to its principles and objectives.
The United Nations Charter commits us to preserving peace and fostering social and economic development. All we Member nations have undertaken to resolve our disputes peacefully and to respect the independence and territorial integrity of all sovereign States. This Organization provides the only universal framework within which we can keep those promises and pursue those vital ideals and goals collectively.
What better year to recommit ourselves to the united Nations than this year - the fortieth anniversary of the United Nations. It is not going to be easy, but it can be done, and do it we must. We cannot hope for an equitable and peaceful world if we become complacent about the status quo. We must therefore put behind us our animosities and mistrust towards each other, and unite once more, as the founders did in San Francisco, with the common goal of preserving the United Nations as an instrument for peace and equity. Papua New Guinea believes that we are up to that task, for we are not only forty years older but, hopefully, forty years wiser.
